Title: To Thomas Jefferson from William C. C. Claiborne, 5 October 1808
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New-Orleans, October 5th. 1808.
                  
                  Your letter dated on the 16th. of August at Monticello, has been duly received. My official communications to the Secretary’s of State & War, will have informed you of the trial and conviction of four Alabama Indians charged with murder. The Court, the Attorney General & myself entertaining doubts how far the act of Congress, which points out the mode of trying Indians for offences committed against Citizens of the U. States, was in force in this Territory, it was deemed expedient, to try the Alabamas under the Territorial Statutes;—The pardoning power therefore, having devolved upon the Territorial Executive, it was exercised with promptitude and pleasure, and two of these unfortunate men, were restored to their families and their friends.—I would most willingly have extended Mercy, to three of the offenders; but the guilt of two being apparent, and no ground for clemency, presenting itself in favour of either, the Law as to them was left to operate.—I had anticipated your approbation of my conduct on this occasion—The considerations which led to the exercise of Mercy, will readily be perceived, and their force acknowledged by the good and virtuous.—
                  For myself I have always thought the most lenient measures, were best calculated to acquire and preserve a good understanding with our Indian neigbours—A contrary course, will serve only to awaken a remembrance of the wrongs offered their ancestors; to hurry them to acts of revenge, & to hasten their extirpation from among the Nations of the Earth:—This latter event, the Indians themselves anticipate:—One of their chiefs has expressed himself on the subject, in strong and striking language—I do not recollect the occasion or the name of the chief, but it has been related to me, that a chief of some one of the Northern Tribes, after remaining for some time silent & in a pensive mood, exclaimed in an audible voice—“Yes”—‘The time will come, and it is not far distant, when in this whole tract of Country, there will not be left, a Solitary Indian for a white man’s dog to bark at.’—This chief loved his Country;—he felt for the wrongs of his Countrymen, and was sensible of the degraded state to which they were reduced—
                  We have in this Territory, many little tribes to whose happiness and prosperity, (under the orders of the President) it would be my pride and pleasure to contribute:—With these tribes, hunting continues a favorite pursuit; Agriculture & the raising of Stock are but partially attended to;—But the men are often useful, in assisting Boats in navigating Mississippi and its waters;—and the women have of late turned their attention to manufactures—They make a variety of Baskets and mats which are exchanged with the white Citizens for provision and clothing.—I have obtained a Basket and a mat manufactured by the Attakapas Indians, which are transmitted for your acceptance, by the Schooner Sampson Captain Smith bound to Georgetown—The raw material is the common Reed found in the Mississippi Swamps and which is died with a decoction of the Roots of Trees:—The mat is used to put under Beds, and for carpeting—when dirty, it may, without injury be wiped with a wet cloth.—
                  I learn that the Fortifications at Plaquemine are rapidly progressing, and will in a short time be completed.—Since my last letter, I have seen Mr. Duplantier;—He has forwarded four of the Surveys of General Fayette, and is desirous, that the locations made on the Mississippi, may all be deemed valid.—It surely was not the intention of Congress, in forbiding the General, to lay his warrants on improved Lands, to recognize unauthorised settlements;—such as are now almost daily forming on the public Lands.—
                  The faction here, who have invariably been opposed to the Government, are still actively employed in exciting dissatisfaction—Mr. Livingston still thirsts for the possession of the Batture, and would willingly enlist in his favour the public sympathies. But the people of the Country (or rather the ancient Louisianians) are almost to a man impressed with the injustice of his claim, and appear grateful for the enterference of the Government.
                  From private as well as political considerations, I am constrained for the present, to postpone my visit to the United States.
                  I am Dear Sir, Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
                  
                     P.S. You will find enclosed in the Basket, a representation (in wax) of some of the fruit of Mexico which I hope will be acceptable to you; I send you also a small Box, containing Specimens of some of the mineral of Mexico.—
                  
                  
                     W. C. C. C.
                  
               